DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites “a first acquisition unit”, “a change unit”, “a second acquisition unit” and “an edition unit”, there is no adequate description about the “a first acquisition unit”, “a change unit” and “an edition unit”.
.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a first acquisition unit”, “a change unit”, “a second acquisition unit” and “an edition unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “a first acquisition unit”, “a change unit”, “a second acquisition unit” and “an edition unit” are unclear.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 3-7 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 20210240411).

Regarding claim 1, claim 1 is method claim of apparatus claim 2, therefore it is rejected for same reason as claim 2.

Regarding claim 2, Hayashi teaches an information processing apparatus comprising: a controller configured to function (fig. 1) as: a first acquisition unit that acquires a user print setting for a user (t340 in fig. 10: display preset setting screen d12); a change unit that changes the user print setting based on per-user print restriction information (p120: determines that the preset information PI3 includes a restricted print condition (i.e., "two-sided") associated with the target-registration user name U3 and p0122: replaces the restricted print condition…) ; and an edition unit that edits print data based on the changed user print setting (t454-456 in fig. 11: create job). 

Regarding claim 5, Hayashi teaches the information processing apparatus according to claim 2, wherein the controller is further configured to function as a second acquisition unit that acquires user identification information on the user I124: fig. 18: use name included), wherein the change unit changes the user print setting based on the user identification information and the per-user print restriction information (s326 in fig. 18 and fig .2: user name and print condition information). 

Regarding claim 8, claim 8 recites similar limitations with claim 1, therefore it is rejected for the same reason as claim1.

 Claims 9 has been analyzed and rejected with regard to claim 8 and in accordance with Hayashi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0007). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 2 above, and further in view of Kobayashi (US 20190289146).
Regarding claim 3, Hayashi does not teach the information processing apparatus according to claim 2, wherein the change unit changes the user print setting to duplex printing or N in 1 printing. 
Hayashi teaches the information processing apparatus according to claim 2, wherein the change unit changes the user print setting to duplex printing or N in 1 printing (fig. 4: duplex). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi, and to 

Regarding claim 4, Hayashi in view of Kobayashi teaches the information processing apparatus according to claim 2, wherein the edition unit performs a layout process, an enlargement process, a reduction process, or an addition process of a stamp rendering on the print data (Kobayashi: fig. 4: imposition and p0051: reduce/enlarge.). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 2 above, and further in view of Uemura (US 20200159478).

Regarding claim 6, Hayashi does not teach the information processing apparatus according to claim 2, wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit. 
Uemura teaches the information processing apparatus according to claim 2, wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit (p0039: if the inclusion of "one-sided printing" is restricted as the setting value of the print setting data, and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi, and to include wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit, in order to printing system and the like in which the print settings can be properly set by applying specific setting data set in the server apparatus to the terminal apparatus suggested by Uemura (p0005).

 Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Hayashi (US 20210240411) teaches per-user print restriction information.
However, the closest prior art of record, namely Hayashi (US 20210240411), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677